Citation Nr: 1448412	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-22 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a joint disability to include Ehlers-Danlos syndrome, Type III, hypermobility syndrome, and fibromyalgia, previously claimed as rheumatoid arthritis.

2.  Entitlement to a rating in excess of 10 percent for residuals of right knee surgeries with mild ligament instability.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service in the Air Force Reserves from December 15, 2001, to August 6, 2002, and from May 24, 2004, to September 16, 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veteran's Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  This rating decision denied service connection for rheumatoid arthritis; continued the 10 percent rating assigned to the service-connected residuals of right knee surgeries with mild ligament instability; and granted service connection for degenerative arthritis, right knee, with an evaluation of 10 percent from the date of service connection on June 22, 2010.

The Veteran thereafter moved and jurisdiction over her appeal currently resides with the RO in Winston-Salem, North Carolina.

As listed on the title page, the Board has broadened the Veteran's claim for rheumatoid arthritis to more accurately reflect a claim for a joint disability, inclusive of Ehlers-Danlos syndrome, hypermobility syndrome, and fibromyalgia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

At this point the Board notes that in October 2014 the RO denied the issues of entitlement to service connection for Ehlers-Danlos syndrome and fibromyalgia; however, as these issues are now before the Board under Clemons, the Veteran is not required to submit a notice of disagreement for these specific issues. 

The Veteran provided testimony before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the electronic "Virtual VA" claims file.  

The Board notes that pertinent evidence is contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the Veteran's claims are adjudicated.

At the outset, the Board notes that the Veteran's service records are incomplete.  When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Joint Disability

As noted in the Introduction, supra, recent Court precedent requires that the Board consider whether the Veteran's more broadly characterized joint disability, to include Ehlers-Danlos syndrome, Type III, hypermobility syndrome, and fibromyalgia, may be causally associated with service.  38 C.F.R. §§ 303, 3 .304(f) (2013); Clemons.  Remand is therefore in order for additional notice and evidentiary development as discussed below. 

The Veteran testified before the undersigned that she has Ehlers-Danlos syndrome, Type III, hypermobility syndrome, mixed with severe fibromyalgia.  The Veteran stated that she was misdiagnosed with rheumatoid arthritis.  She testified that after treatment for rheumatoid arthritis was making her feel progressively worse, she sought a thorough assessment and was correctly diagnosed with Ehlers-Danlos syndrome by a local rheumatologist two to three years prior to the hearing.  The Veteran also stated that because Ehlers-Danlos and fibromyalgia are connective tissue disorders, they go hand-in-hand, causing a lot of joint pain, joint fatigue, looseness, laxity in the joints, and repetitive constant microtrauma in the joints.

At the April 2013 hearing, the Veteran submitted additional evidence in support of her claims and waived initial review of the evidence by the RO.  See 38 C.F.R. § 20.800 (2013).  This evidence consisted of private treatment records showing diagnoses of Ehlers-Danlos syndrome, Type III; this evidence should be considered on remand.

Moreover, the Veteran testified before the undersigned that she was treated for complaints related to her shoulder and elbows while in service due to heavy lifting.  She contends that these symptoms were part of her joint disability and occurred during "combat theater types of operations".

Service records show that on August 26, 2004, the Veteran complained of left shoulder pain after lifting heaving litter.  The diagnosis was bursitis with a note of acromioclavicular strain. 

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, unit's history, service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).

The Veteran's service personnel records reflect that she served in the Southwest Asia theater of operation during the Persian Gulf War, and alleges that her claimed conditions may be due to activities in that theater.  However, the Veteran's claimed conditions are medically diagnosed as Ehlers-Danlos syndrome, Type III, hypermobility syndrome, and fibromyalgia.  Because an undiagnosed illness is not represented by the Veteran's claims, the claims cannot be supported on the basis of regulations governing Persian Gulf War undiagnosed illness.  38 C.F.R. § 3.317 (2013). 

The Board finds that indicated development with regard to the expanded claim includes affording the Veteran a VA examination to determine the etiology of the claimed joint disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion; however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Also, every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  The presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  In this case, a joint disability was not noted before either of the Veteran's periods of active duty. 

To allow for proper legal analysis of the Veteran's claim, medical clarification is necessary to determine whether the Veteran's claimed in-service manifestations of a joint disability to include Ehlers-Danlos syndrome, Type III, hypermobility syndrome, and fibromyalgia are congenital or developmental "diseases" or "defects."  See Quirin v. Shinseki, 22 at 395.  If the claimed disability is a disease, an opinion is required as to whether it was as likely as not incurred in or aggravated by the Veteran's periods of active service.  If the claimed disability is a defect, an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

Increased Rating Claims

The Veteran's most recent VA examination to determine the degree of severity of her right knee disabilities was performed in July 2010.  In testimony before the undersigned, the Veteran stated that her right knee had worsened since her last VA examination.  She stated that she had a lot more dysfunction with bending, that her knee would bend backwards much easier than it would bend in its normal function. 

In light of this evidence suggesting that the Veteran's disabilities have increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of her residuals of right knee surgeries with mild ligament instability and degenerative arthritis.       

Additional Considerations

Furthermore, the Veteran testified that she is currently receiving Social Security Disability.  The Board notes that VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records. 

Finally, the Veteran's testimony suggests that there may be outstanding medical records; therefore, all outstanding private and VA treatment records should be requested and obtained if available.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated 38 C.F.R. § 3.159(b) notice to inform her of the evidence necessary to substantiate her claim for service connection for any current joint disability, to include Ehlers-Danlos syndrome, Type III, hypermobility syndrome, and fibromyalgia, and what evidence she is to provide and what evidence VA will attempt to obtain on her behalf. 

2.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the physical or electronic claims file.
 
3.  Obtain all outstanding VA and private medical treatment records, and ask the Veteran about the existence of any outstanding private treatment records.  All efforts to obtain these records must be documented to inclusion in the physical or electronic claims file.

4.  Arrange for the Veteran to be afforded a VA examination(s) by a physician skilled in the diagnosis and treatment of the connective tissue disabilities at issue to determine the nature and etiology of her claimed joint disabilities, to include Ehlers-Danlos syndrome, Type III, hypermobility syndrome, and fibromyalgia, and whether such disabilities are related to the Veteran's periods of active service.  All necessary studies and/or tests should be conducted.  The Veteran's physical and electronic claims folder should be made available to the examiner for review.  Following a review of these claims files, the examiner should answer the following questions: 

(a) Does the Veteran's joint disability, to include Ehlers-Danlos syndrome, Type III, hypermobility syndrome, and fibromyalgia constitute defect or disease? 

(b) If the Veteran's joint disability is considered a defect, is it as likely as not that there was a superimposed disease or injury in connection with the congenital defect during service? 

(c) If the joint disability is a disease, what evidence establishes that the condition pre-existed either active duty period of service (December 15, 2001, or May 24, 2004)?  If such joint disability preexisted service, is there evidence that there was natural progress of the disease process?  Or in other words, is it as likely as not that the pre-existing disability was permanently aggravated beyond such natural progress during service.  

(d) If any such disability is neither a congenital defect or disease, is it as likely as not that there is a current joint disability that can be etiologically associated with the Veteran's period of service.  

The examiner is directed to presume that the Veteran was subjected to joint stress in service notwithstanding the lack of in-service documentation to this effect (combat veterans are entitled to certain presumptions under 38 U.S.C.A. § 1154(b)). 

A complete rationale for any opinion expressed should be included in the examination report.

5.  Arrange for the Veteran to be afforded a VA examination(s) in order to ascertain the current severity of the service-connected residuals of right knee surgeries with mild ligament instability and degenerative arthritis.  The physical and electronic claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed, to include X-ray examination.

All appropriate diagnostics, including range of motion studies, should be accomplished and all clinical findings should be reported in detail, including any functional loss due to such factors as pain, weakness, or lack of endurance.  The AOJ should ensure that the examiner provides all information required for rating purposes.

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

